Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180173220 A1) in view of Liu et al. (US 20200310468 A1).
Re claim 1, Wang discloses a tracking support system comprising: 
a server (Wang: paragraph [0044], The remote device 14 can be a user device (e.g., smartphone, tablet, laptop, etc.), a networked server system, or be any other suitable remote computing system); and 
at least one unmanned aircraft (Wang: paragraph [0042], aerial system 12), 
wherein the at least one unmanned aircraft is configured to: 
receive the tracking instruction (Wang: Fig. 10, step 100S14, Receiving a control instruction; paragraph [0133], the aerial system 12 can run object recognition and/or tracking methods, facial recognition and/or tracking methods, body recognition and/or tracking methods, and/or any other suitable 
track the tracking target based on the tracking instruction received (Wang: Fig. 10, step 100S16, Operating aerial system according to control instruction; paragraph [0133], the aerial system 12 can run object recognition and/or tracking methods, facial recognition and/or tracking methods, body recognition and/or tracking methods, and/or any other suitable method on the sampled images (e.g., from the front-facing camera) to identify and track the imaging target). 
Wang discloses that the remote device may be a networked server system (Wang: paragraph [0044]), but Wang does not specifically disclose that the server is configured to: calculate, based on a video including a tracking target captured by a camera and a location of the camera, a location of the tracking target in real space; and transmit a tracking instruction to the at least one unmanned aircraft to track the tracking target based on the location of the tracking target.  However, Liu discloses a surveillance system, wherein a UAV in a surveillance environment can receive commands from an off board control center through a communication network (Liu: paragraph [0100]).  The UAV 101 may comprise vision sensors, such as a monocular camera, stereo vision camera, radar, sonar, or an infrared camera (Liu: paragraph [0114]).  The UAV 101 may further comprise sensors, such as GPS, IMU, lidar, or any other types of sensors described elsewhere in Liu (Liu: paragraph [0114]).  The sensors onboard the UAV may collect information such as location of the UAV, location of other objects, orientation of the UAV 101, or environmental information (Liu: paragraph [0114]).  Sensors may be used for mapping of a location, navigation between locations, detection of obstacles, detection of a target, or surveillance of an object or environment of interest (Liu: paragraph [0114]).  Liu additionally discloses that a locating marker may be adhered to an obstacle or a tracking target in the environment, and the method further comprises: analyzing, with aid of the processor, the signal to determine a distance from the obstacle or the tracking target; and controlling, with aid of the processor, the UAV to effect the sequence of actions when the distance is within a predetermined distance, wherein the plurality of instructions include adjusting a direction, a speed, an altitude of the UAV to avoid the obstacle, or maintaining a relative distance between the UAV and the tracking target while the UAV is in flight (Liu: claim 6).  Since Wang and Liu 
Re claim 2, Wang discloses that the tracking instruction includes a feature information indicating an outer appearance of the tracking target (Wang: paragraph [0008], recognize a target person). 
Re claim 3, Wang does not specifically disclose that the server is configured to: calculate, based on a position and size of the tracking target in the video, the location of the tracking target in real space.  However, Liu discloses that the dimensional perception of the visual marker by the UAV may be a function of the location of the UAV relative to the visual marker (Liu: paragraph [0133]).  The perceived size of the visual marker may vary with the distance between the UAV and the visual marker (Liu: paragraph [0133]).  The size of the marker can be described as the distance between detected vertices of the polygons on the marker (Liu: paragraph [0133]).  A UAV can determine its height or vertical distance from a marker based on the apparent size of the marker relative to a known marker size (Liu: paragraph [0133]).  Since Wang and Liu relate to remote command of unmanned aerial vehicles, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the tracking of Liu with the system of Wang in order to provide a method of navigating an unmanned aerial vehicle (UAV) in an environment without relying on signal strength and reliability of navigation sensors such as global positioning software signals (GPS) (Liu: paragraph [0004]).
Re claim 4, Wang does not specifically disclose a display, wherein the display is configured to: display a frame indicating the tracking target and being superimposed on a view of the at least one unmanned aircraft.  However, Liu discloses that the terminal can include a suitable display unit for viewing information of the movable object, carrier, and/or payload (Liu: paragraph [0171]).  For example, the terminal can be configured to display information of the movable object, carrier, and/or payload with respect to position, translational velocity, translational acceleration, orientation, angular velocity, angular 
Claim 5 recites the corresponding method for implementation by the system of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 5.  Accordingly, claim 5 has been analyzed and rejected with respect to claim 1 above.
Claim 6 has been analyzed and rejected with respect to claim 2 above.
Claim 7 has been analyzed and rejected with respect to claim 3 above.
Claim 8 has been analyzed and rejected with respect to claim 4 above.
Claim 9 recites the corresponding non-transitory computer-readable medium storing thereon a program, which if executed, causes a computer to execute the method of claim 5.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 5.  Accordingly, claim 5 has been analyzed and rejected with respect to claim 1 above.
Claim 10 has been analyzed and rejected with respect to claim 6 above.
Claim 11 has been analyzed and rejected with respect to claim 7 above.
Claim 12 has been analyzed and rejected with respect to claim 8 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482